827 F.2d 770
Unpublished DispositionNOTICE: Sixth Circuit Rule 24(c) states that citation of unpublished dispositions is disfavored except for establishing res judicata, estoppel, or the law of the case and requires service of copies of cited unpublished dispositions of the Sixth Circuit.James THOMPSON, et al., Plaintiffs,v.COMMONWEALTH OF KENTUCKY, Defendant-Appellee,v.Michael FRIEND, Non-Party Appellant.
No. 87-5443
United States Court of Appeals, Sixth Circuit.
August 24, 1987.
ORDER

1
Before KEITH and ALAN E. NORRIS, Circuit Judges, and GIBBONS, District Judge.*


2
This matter is before the court upon consideration of the defendant-appellee's motion to consolidate this appeal with case number 87-5460 and dismiss the instant appeal.  Appellant Friend has responded.  Our examination of the pleadings and record leads us to conclude that appellant Friend lacks standing to bring this appeal.  See Guthrie v. Evans, 815 F.2d 626 (11th Cir. 1987).


3
It is therefore ORDERED that the motion to dismiss be granted and the motion to consolidate be denied as moot.



*
 The Honorable Julia S. Gibbons, U.S. District Judge for the Western District of Tennessee, sitting by designation